NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


               ANNETTE RAVEN LITE, Petitioner/Appellee,

                                        v.

               JEFFERY DAVID LITE, Respondent/Appellant.

                           No. 1 CA-CV 17-0680 FC
                                 FILED 7-26-18


           Appeal from the Superior Court in Mohave County
                         No. DO-2017-00768
            The Honorable Billy K. Sipe, Jr., Judge Pro Tem

               AFFIRMED IN PART; VACATED IN PART


                                   COUNSEL

Grynkewich Law Offices, Kingman
By Gary S. Grynkewich
Counsel for Respondent/Appellant




                       MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones and Judge Michael J. Brown joined.
                                LITE v. LITE
                            Decision of the Court

T H O M P S O N, Judge:

¶1            Jeffery David Lite (Jeffery) appeals from the superior court’s
entry of a one-year order of protection filed against him by his then-wife,
Annette Raven Lite, for domestic violence, specifically, disorderly conduct.
We agree that the order of protection was overly broad, and, thus, vacate in
part and affirm in part.

¶2            Annette Raven Lite (Annette) filed a petition for an ex parte
order of protection against her then-husband, Jeffery, after an argument in
October 2017 at their mutual home in Golden Valley, Arizona. The issued
order of protection covered their home, Annette’s work at Riverside Resort
in Laughlin, Nevada, and an unnamed-daughter’s school in Boulder City,
Nevada. Jeffery sought an evidentiary hearing and both parties appeared
in their own behalf.

¶3             Both Jeffery and Annette’s testimony agreed on the following
facts: the incident occurred in their mutual home, Jeffery yelled and called
Annette vulgar names, and he followed her around the house. Annette
additionally asserts he used his body to block her movements and was
acting aggressively. Annette filmed part of the incident on her phone. The
couple was in the process of dissolving their marriage and there was a
dispute over $500 she had taken from his bag. Jeffery asserted it was
needed for a client and asked her to return at least half of it. She refused
and called the police. The police arrived, found no evidence of physical
assault, and neither party was charged. Jeffery was allowed, under police
supervision, to remove certain belongings from the house.

¶4           No evidence was offered to explain why an order of
protection was necessary as to Annette’s workplace or her daughter’s
school. She offered no testimony, at all, related to those locations. There
was no evidence related to her daughter – including daughter’s age, name,
or where she lives – and no order of protection was filed as to any minor.
No other witnesses were called.

¶5              The trial court affirmed the order of protection, finding Jeffery
committed disorderly conduct. Jeffery filed a timely appeal. Annette has
failed to file an answering brief. Although we could regard her failure as a
confession of error, in our discretion, we decline to do so. See ARCAP
15(a)(2); Thompson v. Thompson, 217 Ariz. 524, 526 n.1, ¶ 6 (App. 2008).

¶6             Jeffery contends the court erred by continuing the order of
protection, in whole or in part. An order of protection issued following an



                                       2
                               LITE v. LITE
                           Decision of the Court

evidentiary hearing is reviewed for an abuse of discretion. Michaelson v.
Garr, 234 Ariz. 542, 544, ¶ 5 (App. 2014) (affirming an order of protection
for harassment via electronic means). We review the “evidence and
reasonable inferences therefrom in the light most favorable to upholding
the jury’s verdict.” See Acuna v. Kroack, 212 Ariz. 104, 106, ¶ 3 (App. 2006).
Legal issues are reviewed de novo. Michaelson, 234 Ariz. at 544, ¶ 5 (citation
omitted).

¶7              On the filing of a verified petition under Arizona Revised
Statutes (A.R.S.) § 13–3602(B)(2018), the court may issue an order of
protection when it finds there is reasonable cause to believe a “defendant
may commit an act of domestic violence” or “has committed an act of
domestic violence within the past year.” A.R.S. § 13–3602(E) (2018).1 After
the issuance of an ex parte protective order, a hearing shall be held upon
the defendant's request. A.R.S. § 13–3602(I). The term “domestic violence”
is defined by statute and includes a wide array of criminal acts including
verbal harassment. See A.R.S. § 13–3601(A) (2018), Michaelson, 234 Ariz. at
544, ¶ 6 (citations omitted).

¶8            In the instant case, Jeffery admits to the behavior
underpinning the disorderly conduct finding. Given that testimony, we
cannot say the court abused its discretion in granting the order of
protection. See A.R.S. §§ 13–3602. For that reason, the order of protection is
affirmed as to their prior mutual home.

¶9             We find no error associated with the court’s manner of
affirming the order. The court stated on the record that Jeffery had
committed disorderly conduct by disturbing Annette’s peace on October
10, 2017. It said, “If you raise your voice at your spouse, if you call your
spouse names and it is [sic] disturbs her peace and quiet as she testified it
did, that is disorderly conduct.” The court further said, “I could probably
easily make a finding that domestic violence is likely to occur because
clearly there’s hostilities between you guys because of the fracture in your
relationship which is fairly common.”

¶10           Both orders were standardized forms used by the court and
Jeffery clearly understood the basis for the hearing he requested. He
understood the behavior at issue. We disagree with Jeffery that the orders
were required to specify which of the enumerated and various methods of
committing domestic violence he allegedly committed. The case cited,


1We cite to the current version of the applicable statute absent any changes
material to this decision.


                                      3
                               LITE v. LITE
                           Decision of the Court

Savord v. Morton, 235 Ariz. 256, 259, ¶ 11 (App. 2014), does not support this
conclusion. In Savord, we reversed an order of protection after finding that
defendant had not committed any of the enumerated offenses. Id. In other
words, the error in Savord was not a failure by the court to specify the
offense, but rather that the defendant failed to commit an offense. Id. at ¶¶
11-12. Nor do we find, as Jeffery has argued, that the language of the
disorderly conduct statute is too vague to give anyone notice of what
behavior might be included.

¶11            There, however, is no basis to support an order of protection
as to Annette’s work or the daughter’s school in Nevada. This is not a
situation, as in Michaelson, where the defendant pretended to be an attorney
to gain access to her work schedule or sent her threatening messages about
her safety at work. 234 Ariz. at 544-45, ¶ 7. We therefore vacate the order
of protection as to those two locations as an abuse of discretion. Because
we vacate those provisions of the order, we need not address whether the
court exceeded its territorial jurisdiction by imposing an order which
applied prospectively in another state.

¶12         The one-year order of protection as to the marital home is
affirmed. The other provisions are vacated.




                           AMY M. WOOD • Clerk of the Court
                           FILED:    JT

                                        4